          Case 3:18-cv-00083-AKK Document 51 Filed 06/17/19 Page 1 of 22                    FILED
                                                                                   2019 Jun-17 PM 05:02
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                       NORTHWESTERN DIVISION


DANIEL LAWSON,                             )
                                           )
      Plaintiff,                           )
                                           )
vs.                                        )   Civil Action Number
                                           )    3:18-cv-00083-AKK
I.C. SYSTEM, INC.,                         )
                                           )
      Defendant.                           )

                          MEMORANDUM OPINION

      Daniel Lawson brings this action under the Fair Debt Collection Practices

Act (“FDCPA”), 15 U.S.C. § 1692 et seq., against I.C. System (“ICS”) for making

false representations in connection with the collection of a debt. See doc. 1. At

issue here is ICS’s attempts to collect a debt Lawson successfully discharged in

bankruptcy. The parties have filed cross-motions for summary judgment, docs. 33

and 35, which are fully briefed and ripe for consideration, docs. 37 and 40. After

reading the briefs, reviewing the evidence, and considering the relevant law, the

court finds that ICS has established that it is entitled to the bona fide error defense

and, as such, is entitled to summary judgment, and Lawson’s motion is due to be

denied.




                                          1
         Case 3:18-cv-00083-AKK Document 51 Filed 06/17/19 Page 2 of 22



   I.     LEGAL STANDARD FOR SUMMARY JUDGMENT

        Under Rule 56(a) of the Federal Rules of Civil Procedure, summary

judgment is proper “if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56. “Rule 56[] mandates the entry of summary judgment, after adequate

time for discovery and upon motion, against a party who fails to make a showing

sufficient to establish the existence of an element essential to that party’s case, and

on which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986) (alteration in original). At summary judgment, the court

must construe the evidence and all reasonable inferences arising from it in the light

most favorable to the non-moving party. Adickes v. S. H. Kress & Co., 398 U.S.

144, 157 (1970); see also Anderson, 477 U.S. at 255. Any factual disputes will be

resolved in the non-moving party’s favor when sufficient competent evidence

supports the non-moving party’s version of the disputed facts.           See Pace v.

Capobianco, 283 F.3d 1275, 1276, 1278 (11th Cir. 2002). However, “mere

conclusions and unsupported factual allegations are legally insufficient to defeat a

summary judgment motion.” Ellis v. England, 432 F.3d 1321, 1326 (11th Cir.

2005) (per curiam) (citing Bald Mountain Park, Ltd. v. Oliver, 863 F.2d 1560,

1563 (11th Cir. 1989)). Moreover, “[a] mere ‘scintilla’ of evidence supporting the

opposing party’s position will not suffice; there must be enough of a showing that


                                          2
       Case 3:18-cv-00083-AKK Document 51 Filed 06/17/19 Page 3 of 22



the jury could reasonably find for that party.” Walker v. Darby, 911 F.2d 1573,

1577 (11th Cir. 1990) (citing Anderson, 477 U.S. at 252)).

      The moving party bears the initial burden of proving the absence of a

genuine issue of material fact. Id. at 323. The burden then shifts to the nonmoving

party, who is required to “go beyond the pleadings” to establish that there is a

“genuine issue for trial.” Id. at 324 (internal quotations omitted). A dispute about a

material fact is genuine “if the evidence is such that a reasonable jury could return

a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986).

      The simple fact that both sides have filed a motion for summary judgment

does not alter the ordinary standard of review. See Chambers & Co. v. Equitable

Life Assurance Soc., 224 F.2d 338, 345 (5th Cir. 1955) (explaining that cross-

motions for summary judgment “[do] not warrant the granting of either motion if

the record reflects a genuine issue of fact”). Rather, the court will consider each

motion separately “‘as each movant bears the burden of establishing that no

genuine issue of material fact exists and that it is entitled to judgment as a matter

of law.’” 3D Med. Imaging Sys., LLC v. Visage Imaging, Inc., 228 F. Supp. 3d

1331, 1336 (N.D. Ga. 2017) (quoting Shaw Constructors v. ICF Kaiser Eng’rs,

Inc., 395 F.3d 533, 538-39 (5th Cir. 2004)). “[C]ross motions for summary

judgment will not, in themselves, warrant the court in granting summary judgment


                                          3
           Case 3:18-cv-00083-AKK Document 51 Filed 06/17/19 Page 4 of 22



unless one of the parties is entitled to judgment as a matter of law on facts that are

not genuinely disputed.” Bricklayers, Masons & Plasterers Int’l Union v. Stuart

Plastering Co., 512 F.2d 1017, 1023 (5th Cir. 1975).1


    II.      FACTUAL BACKGROUND

          This case arises out of a dispute over a debt collector’s attempts to collect a

debt that was no longer owed. While living on Smith Street in Florence, Alabama,

Lawson incurred a debt to Comcast. Doc. 35-1 ¶ 3. Lawson subsequently filed a

petition for Chapter 13 bankruptcy, which he then converted to Chapter 7. See doc.

35-1 ¶ 3; In re: Lawson, No. 14-82442-CRJ7 (Bankr. N.D. Ala. Dec. 23, 2015),

ECF Nos. 1, 31. The amended Schedule F listed the Comcast debt, and the

bankruptcy court sent notice of Lawson’s petition to Comcast. See docs. 1-2; 1-3.

Ultimately, the court discharged Lawson’s debts, and sent the requisite notice to

Comcast and the various credit agencies. See docs. 1-4; 1-5.

          Over a year after the discharge, Comcast placed Lawson’s account balance

of $388.00 with ICS, via a file transfer, for collection. Docs. 33-1 at 1-2, 4, 16; 35-

2 at 5; 47-2 at 1. Comcast provided a Waynesboro, Tennessee address for Lawson,




1
  Under Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), decisions of
the former Fifth Circuit rendered prior to October 1, 1981 are binding on courts in the Eleventh
Circuit.

                                               4
         Case 3:18-cv-00083-AKK Document 51 Filed 06/17/19 Page 5 of 22



doc. 47-2 at 2; see docs. 47-1 at 2; 33-1 at 8, 2 and also did not notify ICS that the

bankruptcy court had discharged Lawson’s debt, doc. 33-1 ¶ 8. On the same date it

received the account, ICS relayed Lawson’s information to Lexis-Nexis to perform

a “bankruptcy scrub,” which involved a search of Lexis-Nexis’ “bankruptcy and

deceased database to identify any matching records.” Doc. 35-2 at 8. The search

did not reveal Lawson’s bankruptcy petition or discharge. Doc. 33-1 ¶ 10.

Thereafter, ICS sent an initial collection letter to Lawson at the Tennessee address,

2
  In a declaration submitted by ICS after the discovery and dispositive motions deadline,
Rebecca Deal, Comcast’s Director of Credit and Account Services, testified that Comcast
identified Lawson’s address as the Tennessee address when it “placed” Lawson’s account with
ICS. See doc. 47-2 at 2. However, in a brief styled, “Plaintiff’s Response to Defendant’s
Supplemental Evidence,” doc. 48, Lawson requests that the court strike Deal’s declaration
because ICS never disclosed Deal during discovery, purportedly depriving Lawson of the
opportunity to depose her. See docs. 47-1 and 47-2. The court construes Lawson’s “response,”
doc. 48, as a motion to strike. Federal Rule of Civil Procedure 37(c)(1) provides that, “if a party
fails to provide information or identify a witness as required under Rule 26(a) or (e), the party is
not allowed to use that information or witness to supply evidence on a motion, at a hearing, or at
a trial, unless the failure was substantially justified or harmless.” Fed. R. Civ. P. 37(c)(1).
Because the court previously granted Lawson’s motion for leave to file supplementary exhibits
after the discovery and dispositive motions deadlines, and also gave ICS an opportunity to
respond to Lawson’s exhibits, see doc. 44, the court finds that ICS’s late disclosure is
substantially justified. See id.; Lincoln Rock, LLC v. City of Tampa, No. 8:15-CV-1374-T-30JSS,
2016 WL 6138653, at *3 (M.D. Fla. Oct. 21, 2016) (“The court has broad discretion in deciding
whether a failure to disclose evidence is substantially justified or harmless under Rule
37(c)(1).”). Accordingly, Lawson’s request to strike Deal’s declaration fails.
         Moreover, even if it struck Deal’s declaration, Lawson would have still failed to raise a
genuine issue of material fact as to whether Comcast identified Lawson’s address as the
Tennessee address when it referred Lawson’s account to ICS. Although Lawson contends that
the subpoena response from Comcast proves otherwise, Comcast’s response merely indicates
that Lawson never received Comcast service at the Tennessee address and does not state that
Lawson never lived at that address. See doc. 41-5 at 1 (“Comcast has no information for Daniel
L. Lawson with service at . . . [the Tennessee address]”). Significantly, ICS’s “account history”
for Lawson’s account lists the Tennessee address as “Last Client Address” and indicates that the
“source” of the address was Comcast. See doc. 33-1 at 8, 4; 47-1 at 1-2. In other words, ICS has
presented evidence independent of Deal to show that it had a valid basis for believing that
Lawson lived at the Tennessee address.


                                                 5
           Case 3:18-cv-00083-AKK Document 51 Filed 06/17/19 Page 6 of 22



which contained the written notice required by 15 U.S.C. § 1692g(a). 3 Doc. 33-1 ¶

12. Lawson never received this letter because he had not resided at that address

“since at least 2013.” Doc. 35-1 ¶¶ 3-4. ICS sent a second letter to Lawson at the

Tennessee address, and then sent two more letters to Lawson in Florence,

Alabama. Doc. 35-2 at 6. Concurrent with the letters, ICS reported the purported

debt to the various credit agencies. Docs. 33-1 ¶ 13; 35-2 at 6; 1-5 at 1. Lawson

never responded to ICS’s letters or otherwise disputed the purported debt, and filed

the present action instead. See doc. 33-1 ¶¶ 12,14.

    III.    ANALYSIS

       A. Whether ICS Made False Representations in Connection with the
          Collection of a Debt

       The FDCPA aims, in part, to “eliminate abusive debt collection practices by

debt collectors[.]” 15 U.S.C. § 1692(e). Towards this end, the Act prohibits a debt


3
  15 U.S.C. § 1692g(a) requires a debt collector to “send the consumer a written notice,” either in
its initial communication or “within five days” thereafter, containing:
         (1) the amount of the debt;
         (2) the name of the creditor to whom the debt is owed;
         (3) a statement that unless the consumer, within thirty days after receipt of the
         notice, disputes the validity of the debt, or any portion thereof, the debt will be
         assumed to be valid by the debt collector;
         (4) a statement that if the consumer notifies the debt collector in writing within
         the thirty-day period that the debt, or any portion thereof, is disputed, the debt
         collector will obtain verification of the debt or a copy of a judgment against the
         consumer and a copy of such verification or judgment will be mailed to the
         consumer by the debt collector; and
         (5) a statement that, upon the consumer’s written request within the thirty-day
         period, the debt collector will provide the consumer with the name and address of
         the original creditor, if different from the current creditor.


                                                6
           Case 3:18-cv-00083-AKK Document 51 Filed 06/17/19 Page 7 of 22



collector from “us[ing] any false, deceptive, or misleading representation or means

in connection with the collection of any debt,” 15 U.S.C. § 1692e, including “the

false representation of the character, amount or legal status of any

debt,” id. § 1692e(2)(A). Furthermore, “the FDCPA typically subjects debt

collectors to liability even when violations are not knowing or intentional.” Owen

v. I.C. Sys., Inc., 629 F.3d 1263, 1271 (11th Cir. 2011). “Nevertheless, a debt

collector’s knowledge and intent can be relevant—for example, a debt collector

can avoid liability if it ‘shows by a preponderance of evidence that the violation

was not intentional and resulted from a bona fide error notwithstanding the

maintenance of procedures reasonably adapted to avoid any such error.’” Crawford

v. LVNV Funding, LLC, 758 F.3d 1254, 1259 n.4 (11th Cir. 2014) (quoting 15

U.S.C § 1692k(c)).4

          Turning to the specifics here, Lawson’s § 1692e claim is based on the third

letter ICS sent,5 and the decision to report the debt as delinquent to credit agencies.


4
    The court addresses ICS’s bona fide error defense in section III-C, infra.
5
  The body of the letter states in its entirety:
“Daniel Lawson:
Your offer to settle the balance of $388.00 owed to Comcast for the reduced amount of $252.20
has been accepted. Please promptly send your payment to take advantage of this reduced
settlement agreement.
Upon receipt of your $252.20, our office will update your account balance as settled in full. In
the event that this account information has been forwarded to the national credit reporting
bureaus, those files will also be updated appropriately. You have the right to inspect your credit
file in accordance with federal law.
If payment is not received according to this settlement agreement, our office will resume
collection of the entire balance of $388.00.
                                                   7
         Case 3:18-cv-00083-AKK Document 51 Filed 06/17/19 Page 8 of 22



Docs. 1 at 4; 35 at 9. In analyzing the claims related to the letter, the court must

“employ the ‘least sophisticated consumer’ standard.” LeBlanc, 601 F.3d at 1193

(citations omitted). “The least sophisticated consumer can be presumed to possess

a rudimentary amount of information about the world and a willingness to read a

collection notice with some care.” Id. at 1194. This standard is an objective test

that “protect[s] naive consumers, . . . [but] also prevents liability for bizarre or

idiosyncratic interpretations of collection notices by preserving a quotient of

reasonableness.” Id. Viewed under the “least sophisticated consumer” standard, the

court agrees with Lawson that the letter makes false representations in connection

with the collection of a debt by demanding payment for a debt Lawson discharged

in bankruptcy. See Ross v. RJM Acquisitions Funding LLC, 480 F.3d 493, 495 (7th

Cir. 2007) (“Dunning people for their discharged debts . . . is prohibited by the

[FDCPA], which so far as relates to this case prohibits a debt collector . . . from

making a false representation of the character, amount, or legal status of any debt.”

(citations and quotations omitted)); Randolph v. IMBS, Inc., 368 F.3d 726, 728 (7th

Cir. 2004) (“A demand for immediate payment while a debtor is in bankruptcy (or

after the debt’s discharge) is ‘false’ in the sense that it asserts that money is due,

although, because of the automatic stay (11 U.S.C. § 362) or the discharge



We are a debt collector attempting to collect a debt and any information obtained will be used for
that purpose. This does not contain a complete list of the rights consumers have under Federal,
State, or Local laws.” Doc. 1-6 at 1.
                                                8
        Case 3:18-cv-00083-AKK Document 51 Filed 06/17/19 Page 9 of 22



injunction (11 U.S.C. § 524), it is not.”); Bacelli v. MFP, Inc., 729 F. Supp. 2d

1328, 1332 (M.D. Fla. 2010) (quoting Randolph, 368 F.3d at 728)).

      Likewise, reporting Lawson’s purported debt to the credit agencies, which

ICS admits it did, see docs. 33-1 ¶ 13; 1-5, also constitutes “false . . .

representation[s] . . . in connection with the collection of [a] debt.” 15 U.S.C. §

1692e. Moreover, “§ 1692e is . . . read to bar ‘any’ prohibited representation,

regardless of to whom it is directed, so long as it is made ‘in connection with the

collection of any debt.’” Miljkovic, v. Shafritz & Dinkin, P.A., 791 F.3d 1291, 1301

(11th Cir. 2015) (citation omitted) (emphasis in original). Thus, although the credit

reports were directed to the credit agencies instead of Lawson, they constitute

“false . . . representation[s]” to the credit agencies because they “erroneously state

the amount of the debt owed” by Lawson and “incorrectly identify the holder of

the alleged debt.” See Miljkovic, 791 F.3d at 1306. Furthermore, the testimony of

ICS’s Vice President Michael J. Selbitschka that ICS reported the debt as

delinquent due to its “statement of work” with Comcast, see doc. 35-2 at 7,

establishes that ICS reported the debt “in connection with the collection of”

Lawson’s purported debt. See Caceres v. McCalla Raymer, LLC, 755 F.3d 1299,

1302 (11th Cir. 2014) (noting that “if a communication conveys information about

a debt and its aim is at least in part to induce the debtor to pay, it falls within the




                                          9
        Case 3:18-cv-00083-AKK Document 51 Filed 06/17/19 Page 10 of 22



scope of the Act.” (citing Romea v. Heiberger & Assocs., 163 F.3d 111, 116 (2d

Cir. 1998))).

       These findings establish that ICS made “false . . . representation[s] . . . in

connection with the collection of a debt.” See 15 U.S.C. § 1692e. ICS resists these

findings by arguing that, based on Montgomery v. Florida First Financial Group,

No. 6:06-CV-1639-ORL-31KRS, 2008 WL 3540374, at *5-6 (M.D. Fla. 2008),

finding a violation of § 1692e would “render the specific provisions in § 1692e(8)

meaningless.” Doc. 37 at 13.6 But the court in Montgomery held only that a debt

collector’s threats to arrest the plaintiff violated § 1692e(4), rather than § 1692d,

noting that, “because § 1692e(4) specifically addresses misrepresentations

regarding arrest for nonpayment of a debt, to construe the same act as violative of

the general provisions of § 1692d would render it superfluous.” Id. at *6. Neither

provision of the FDCPA is at issue here. Moreover, the language and structure of §

1692e indicate ICS’s credit reporting activity can violate the general provision of §

1692e, notwithstanding subsection (8)’s focus on communications regarding credit


6
 The relevant provisions of 15 U.S.C. § 1692e state:
       “A debt collector may not use any false, deceptive, or misleading representation
       or means in connection with the collection of any debt. Without limiting the
       general application of the foregoing, the following conduct is a violation of this
       section:
       ...
       (8) Communicating or threatening to communicate to any person credit
       information which is known or which should be known to be false, including the
       failure to communicate that a disputed debt is disputed.”
15 U.S.C. § 1692e(8).
                                              10
       Case 3:18-cv-00083-AKK Document 51 Filed 06/17/19 Page 11 of 22



information. See Milijkovic, 791 F.3d at 1301 (“Section 1692e broadly prohibits

‘any false, deceptive, or misleading representation or means in connection with the

collection of any debt[,]” and proceeds to “list[] examples of conduct that would

violate § 1692e.” (emphasis in original)). And, “[t]he plain text of § 1692e . . .

makes clear that the examples of violations under that section are not meant to

‘limit[] the general application’” of the broad prohibition contained in its first

sentence. McCamey v. Capital Mgm’t, Servcs., LP, No. 5:17-cv-1429-UJH-VEH,

2018 WL 3819828, at *1 n.1 (N.D. Ala. Aug. 10, 2018) (quoting § 1692e). Thus,

while subsection (8) provides an example of conduct related to credit information

that violates § 1692e, it does not preclude the general application of the first

sentence of § 1692e to a debt collector’s misrepresentations in reporting a debt. See

id.

      B. Whether ICS’s Reliance on Comcast’s Representations Bars Its
         Liability.

      The court turns next to ICS’s contentions that it did not violate § 1692e

because: (1) it “had the right to rely on Comcast to determine the validity of the

debt at issue,” and (2) it was entitled to assume the validity of the debt when

Lawson failed to dispute it within thirty days of receiving the notice required by §

1692g(a). Doc. 33 at 4. The court addresses these contentions in turn.




                                         11
        Case 3:18-cv-00083-AKK Document 51 Filed 06/17/19 Page 12 of 22




               1. Whether ICS had the right to rely on Comcast.

       The parties dispute whether ICS’s “reliance” defense is a valid defense to

liability, independent of the bona fide error defense. ICS notes correctly that

several federal appellate courts have recognized that, “if a debt collector

reasonably relies on the debt reported by the creditor, the debt collector will not be

liable for any errors.” Clark v. Capital Credit & Collections, 460 F.3d 1162, 1177

(9th Cir. 2006).7 However, these cases did not hold that debt collectors were

entitled, as a rule, to rely on their client’s representations; rather, the courts

considered whether, under the bona fide error defense, the debt collector’s reliance

was a “procedure[] reasonably adapted to avoid” the bona fide errors that caused

its FDCPA violations. See 15 U.S.C. § 1692k(c); Clark, 460 F.3d at 1177 (“[T]he

bona fide error defense will not shield a debt collector whose reliance on the

creditor’s representation is unreasonable . . .”); Reichert v. Nat’l Credit Systems,

Inc., 531 F.3d 1002, 1007 (9th Cir. 2008) (“When we spoke in Clark of the

nonliability of a debt collector who ‘reasonably relies on the purported debt,’ we

were referring to a reliance on the basis of procedures maintained to avoid

mistakes.”). These cases are consistent with the approach in this Circuit to consider


7
  See also Hyman v. Tate, 362 F.3d 965, 967-68 (7th Cir. 2004) (finding debt collector satisfied
bona fide error defense where it reasonably relied on its creditor and immediately ceased
collection efforts once it learned of a bankruptcy filing); Smith v. Transworld Systems, Inc., 953
F.2d 1025, 1032 (6th Cir. 1992) (finding debt collector satisfied bona fide error defense by
reasonably relying on creditor’s representation in its referral form to only refer debts “legally due
and owing”).
                                                 12
        Case 3:18-cv-00083-AKK Document 51 Filed 06/17/19 Page 13 of 22



this issue in conjunction with the bona fide error defense, and in holding that a debt

collector need not “independently investigate and verify the validity of a debt to

qualify for the bona fide error defense.” See Owen, 629 F.3d at 1276 (emphasis

added) (citing Hyman, 362 F.3d at 968; Smith, 953 F.2d at 1032; Jenkins v. Heintz,

124 F.3d 824, 834-35 (7th Cir. 1997))).

       The court is also not persuaded by ICS’s contention that it need not raise the

bona fide error defense to argue reliance, 8 and that its reliance on Comcast

indicates that it lacked “prior knowledge” of Lawson’s bankruptcy proceedings.9

This contention is at odds with the holdings of several circuits that § 1692e

imposes strict liability. 10 While the Eleventh Circuit has not issued a similar ruling,


8
  See doc. 37 at 7-8 (citing Cornette v. I.C. System, Inc., 280 F. Supp. 3d 1362, 1370 (S.D. Fla.
2017) (finding debt collector was entitled to rely on its clients’ representations); Pratt v. I.C.
System, Inc., 2006 WL 8432175, at *5 (S.D. Fla. May 10, 2006) (same); McStay v. I.C. System,
Inc., 174 F. Supp. 2d 42, 47 (S.D.N.Y. 2001) (same)).
9
  See doc. 37 at 8-9 (quoting Hubbard v. Nat’l Bond & Collection Assocs., 126 B.R. 422, 228-29
(D. Del. 1991), aff’d without opinion 947 F.2d 935 (3d Cir. 1991)). Like Hubbard, the published
district court cases that ICS cites also either held that § 1692e requires a “knowing” violation or
otherwise rejected the idea that § 1692e imposes strict liability. See 126 B.R. 422, 228-29 (D.
Del. 1991), aff’d without opinion 947 F.2d 935 (3d Cir. 1991); Cornette v. I.C. Sys., Inc., 280 F.
Supp. 3d 1362, 1371 (S.D. Fla. 2017) (rejecting interpretation that FDCPA imposes strict
liability); Jenkins v. Union Corp., 999 F. Supp. 1120, 1140–41 (N.D. Ill. 1998) (finding plaintiff
must establish a knowing violation under § 1692e); McStay v. I.C. Sys., Inc., 174 F. Supp. 2d 42,
47 (S.D.N.Y. 2001), aff’d, 308 F.3d 188 (2d Cir. 2002) (interpreting § 1692e(2)(A) as imposing
a knowledge requirement); Ducrest v. Alco Collections, Inc., 931 F. Supp. 459, 462 (M.D. La.
1996)) (requiring a knowing misrepresentation to violate § 1692e(2)). Because the court
concludes that § 1692e imposes strict liability, it does not find these cases persuasive.
10
  See Stratton v. Portfolio Recovery Assocs., LLC, 770 F.3d 443, 448–49 (6th Cir. 2014), as
amended (Dec. 11, 2014) (finding that plaintiff stated a claim under § 1692e and noting “[t]he
FDCPA is a strict-liability statute: A plaintiff does not need to prove knowledge or intent”);
Clark, 460 F.3d at 1176 (“Requiring a violation of § 1692e to be knowing or intentional
                                                13
        Case 3:18-cv-00083-AKK Document 51 Filed 06/17/19 Page 14 of 22



it has noted that the FDCPA is “generally described as a ‘strict liability’ statute,”

although it “affords a narrow carve-out to the general rule of strict liability, known

as the ‘bona fide error’ defense.” Crawford, 758 F.3d at 1259; Owen, 629 F.3d at

1271. Indeed, as the Ninth Circuit has held, “that Congress took care to require an

element of knowledge or intent in certain portions of the FDCPA where it deemed

such a requirement necessary,” but omitted any such language from § 1692e,

indicates that § 1692e lacks a scienter requirement. Clark, 460 F.3d at 1176

(quoting Kaplan v. Assetcare, Inc., 88 F. Supp. 2d 1355, 1362 (S.D. Fla. 2000));

compare 15 U.S.C. § 1692e with 15 U.S.C. § 1692d(5)(“Causing a telephone to

ring or engaging any person in telephone conversation repeatedly or

continuously with intent to annoy, abuse, or harass any person at the called

number.”) (emphasis added) and 15 U.S.C. § 1692f(3) (“The solicitation of a debt

collector of any postdated check . . . for the purpose of threatening or instituting

criminal prosecution.”).

              2. Whether ICS was entitled to assume the validity of the debt when
                 Lawson failed to dispute it within thirty days.

       ICS also contends that, pursuant to 15 U.S.C. § 1692g, it was entitled to

assume the validity of Lawson’s purported debt, which Lawson failed to dispute




needlessly renders superfluous § 1692k(c).”); Turner v. J.V.D.B. & Assocs., Inc., 330 F.3d 991,
995 (7th Cir. 2003) (“Although [the debt collector] was unaware of the [debtor’s] bankruptcy,
under § 1692e ignorance is no excuse.”).
                                              14
        Case 3:18-cv-00083-AKK Document 51 Filed 06/17/19 Page 15 of 22



within thirty days. Doc. 33 at 5-6, 10.11 This contention is belied by the strict

liability nature of § 1692e, which means that assumptions about the validity of a

debt do not preclude a finding that the debt collector violated § 1692e. This is

consistent with the decisions other courts that have considered the relationship

between § 1692g and § 1692e have reached. For example, in Russell v. Absolute

Collection Services, Inc., a debt collector argued that liability imputed under §

1692e only if “the debtor disputes the debt in accordance with the validation

procedures” under § 1692g. 763 F.3d 385, 392 (4th Cir. 2014). The debt collector

contended that “the permission afforded by § 1692g to ‘assume[]’ the validity of an

undisputed debt must necessarily authorize a debt collector to continue seeking

collection of such a debt,” absent the debtor’s dispute within thirty days of

receiving the written notice from the debt collector. Id. The Fourth Circuit rejected

this contention, noting:

       Under [the debt collector’s] construction of the statute, a debt
       collector would have free rein to make false or deceptive
       representations about the status of a debt if the debtor failed to dispute
       its validity within thirty days of receiving the initial collection letter.

11
  15 U.S.C. § 1692g(a)(3) allows debt collectors “to assume a debt to be valid if not disputed by
the consumer within thirty days of receiving” the requisite written notice. Cornette v. I.C.
System, Inc., 280 F. Supp. 3d 1362, 1370 (S.D. Fla. 2017); see Avila v. Rubin, 84 F.3d 222, 226
(7th Cir. 1996). While Lawson claims that he never received the initial letter containing the
notice, docs. 33-1 ¶ 12; 35-1 ¶¶ 3-4, because the plain language of § 1692g(a) “requires only that
[ICS] have ‘sen[t] [Lawson] a written notice,’ not that [Lawson] have received one,” it is clear
that ICS discharged its obligations under 15 U.S.C. § 1692g. See Grimsley v. Palm Beach Credit
Adjusters, Inc., 691 F. App’x 576, 579 (11th Cir. 2017) (quoting 15 U.S.C. § 1692g(a) and citing
Mahon v. Credit Bureau of Placer Cty. Inc., 171 F.3d 1197, 1201 (9th Cir. 1999) (“We hold that
§ 1692g(a) requires only that a notice be ‘sent’ by a debt collector.”)).
                                               15
        Case 3:18-cv-00083-AKK Document 51 Filed 06/17/19 Page 16 of 22



       Shielding debt collectors from liability for their falsehoods would
       thwart the statute’s objective of curtailing abusive and deceptive
       collection practices and would contravene the FDCPA’s express
       command that debt collectors be liable for violations of “any
       provision” of the statute. . . . Indeed, the FDCPA’s legislative history
       suggests that the purpose of the validation notice requirement was to
       “eliminate the recurring problem of debt collectors dunning the wrong
       person or attempting to collect debts which the consumer has already
       paid.”

Id. at 393-94 (quoting 15 U.S.C. § 1692k and S.Rep. No. 382, 95th Cong. at 4

(1977) (emphasis in original)). Other circuit courts have similarly concluded that

plaintiffs need not dispute the validity of a debt pursuant to § 1692g in order to

state a claim under § 1692e. 12 Although these cases concerned the separate issue of

whether debtors are required to dispute a purported debt prior to filing a FDCPA

suit, they indicate that “immunizing false statements that a consumer failed to

promptly dispute . . . would be inconsistent with the FDCPA’s goal of ensuring

debt collectors act responsibly.” McLaughlin, 756 F.3d at 248. Therefore, the

court finds § 1692g does not immunize ICS from liability.

       C. Whether ICS Can Satisfy the Bona Fide Error Defense.

       Alternatively, ICS argues that it is entitled to the bona fide error defense

afforded to it by § 1692k(c). Lawson contends, as an initial matter, that the defense

12
   See Vangorden v. Second Round, Ltd. P’ship, 897 F.3d 433, 440 (2d Cir. 2018) (“[T]o
conclude that the debtor forfeits his or her ability to bring a lawsuit . . . simply because the debtor
failed to invoke § 1692g’s discretionary validation procedures . . . would have the perverse effect
of ‘immunizing’ a debt collector’s false statements after 30 days if a consumer does not dispute
the debt within that time frame.”); Evans v. Portfolio Recovery Assocs., LLC, 889 F.3d 337, 347-
48 (7th Cir. 2018); McLaughlin v. Phelan Hallinan & Schmieg, LLP, 756 F.3d 240, 248 (3d Cir.
2014).
                                                  16
       Case 3:18-cv-00083-AKK Document 51 Filed 06/17/19 Page 17 of 22



is unavailable because ICS raised it for the first time in its combined

response/reply brief, and waived it by “disclaiming” it in its initial brief in support

of its motion for summary judgment. Doc. 40 at 7-8. “While ‘[m]any district courts

in the Eleventh Circuit reject new arguments raised in reply briefs,’ this rule is

designed to prevent any prejudice that might result when a party is deprived of the

opportunity to respond to new arguments.” Mt. Hebron Dist. Missionary Baptist

Ass’n of AL, Inc. v. Sentinel Ins. Co., No. 3:16-CV-658-ECM-GMB, 2018 WL

6822621, at *1 (M.D. Ala. Oct. 24, 2018) (quoting Pattee v. Ga. Ports Auth., 477

F. Supp. 2d 1272, 1274 (S.D. Ga. 2007)). Here, however, Lawson was not

“deprived of the opportunity to respond.” In fact, Lawson raised the defense first

when he argued that ICS could not satisfy it in his combined initial/response brief,

and then responded to the defense in his own reply brief when ICS raised the

defense. See doc. 35 at 13-17. Furthermore, the court rejects Lawson’s contention

that ICS “disclaimed” the defense by contending in its initial brief that its reliance

defense was sufficient to preclude liability, or by objecting to Lawson’s

interrogatories. See docs. 8 at 6; 33 at 7; 40 at 8; 40-1 at 3.

      As for the defense itself, to establish it, ICS “must show by a preponderance

of the evidence that its violation of the Act: (1) was not intentional; (2) was a bona

fide error; and (3) occurred despite the maintenance of procedures reasonably

adapted to avoid any such error.” Edwards v. Niagara Credit Solutions, Inc., 584


                                           17
        Case 3:18-cv-00083-AKK Document 51 Filed 06/17/19 Page 18 of 22



F.3d 1350, 1352 (11th Cir. 2009) (citation omitted); see 15 U.S.C. § 1692k(c).13

“The first prong requires a showing that ‘the violation was unintentional, not that

the underlying act was unintentional,’ such that [ICS] must ‘establish the lack of

specific intent to violate the Act.’” Arnold v. Bayview Loan Servicing, LLC, 659 F.

App’x 568, 571 (11th Cir. 2016) (quoting Johnson v. Riddle, 443 F.3d 723, 727-28

(10th Cir. 2006)). The second prong requires a showing that “the error resulting in

a violation” was “objectively reasonable” and that it was “made in good faith; a

genuine mistake, as opposed to a contrived mistake.” Edwards, 584 F.3d at 1352

(citation omitted). Finally, the third prong involves a two-step inquiry: (a)

“whether     the    debt    collector     ‘maintained’—i.e.,       actually    employed       or

implemented—procedures to avoid errors” and (b) “whether the procedures were

‘reasonably adapted’ to avoid the specific error at issue.” Owen, 629 F.3d at 1273-

74. This is a “fact-intensive inquiry” that “proceed[s] on a case-by-case basis and

depend[s] upon the particular facts and circumstances of each case.” Id. at 1274.

       The first prong of the inquiry is satisfied, as it is undisputed that ICS did not

intend to make “false . . . representations” in violation of § 1692e and that it lacked

actual notice of the discharge of the debt in bankruptcy. See doc. 33-1 ¶¶ 8, 11. To



13
    15 U.S.C. § 1692k(c) states: “A debt collector may not be held liable [under the FDCPA] . . .
if the debt collector shows by a preponderance of evidence that the violation was not intentional
and resulted from a bona fide error notwithstanding the maintenance of procedures reasonably
adapted to avoid any such error.”


                                               18
        Case 3:18-cv-00083-AKK Document 51 Filed 06/17/19 Page 19 of 22



satisfy the second and third prongs of the defense,14 ICS relies primarily on the

testimony of Selbitschka and its Chief Information Officer Thomas E. Emms.

Selbitschka’s testimony, as outlined in his declaration and deposition, establishes

that: (1) when Comcast placed Lawson’s account with ICS for collection, it

identified Lawson’s address as his former Tennessee address; (2) ICS performed a

“bankruptcy scrub” of Lawson’s account using Lexis-Nexis’ services prior to

sending its initial collection letter; (3) the “scrub results” did not reveal Lawson’s

bankruptcy filing or discharge; and, (4) if the results provided by Lexis-Nexis had

revealed the bankruptcy petition or the discharge, ICS’s collections software would

have automatically “removed [the account] from collections.” Docs. 33-1 at 1-2;

35-2; 47-1. 15


14
   See Johnson v. Riddle, 443 F.3d 723, 729 (10th Cir. 2006) (“the bona fide prong and the
procedures prong will often merge”).
15
    Lawson contends that Selbitschka’s deposition demonstrated that he understood very little
about Lexis-Nexis’ services, indicating that ICS cannot satisfy the bona fide error defense. Doc.
35 at 9. ICS responds that Selbitschka’s deposition, unlike his declaration, is not “binding on
ICS” because Selbitschka was deposed in his individual capacity pursuant to Federal Rule of
Civil Procedure 30(b)(1), rather than Rule 30(b)(6). Doc. 37 at 2-7. Lawson’s only reply to ICS’s
contention is that ICS’s counsel informed Lawson’s counsel via email that they could ask
Selbitschka about the bankruptcy scrub service in his deposition. Doc. 40 at 8 n.4 (citing doc. 40-
2).
        Rule 30(b)(6) requires the discovering party to provide a notice or subpoena naming an
organization “as a deponent” and “describ[ing] with reasonable particularity the matters for
examination.” Fed. R. Civ. P. 30(b)(6). In turn, the organization “has an affirmative duty to
provide a witness who is able to provide binding answers on behalf of the corporation.” QBE Ins.
Corp. v. Jorda Enterprises, Inc., 277 F.R.D. 676, 688 (S.D. Fla. 2012). Here, although Lawson’s
deposition notice mentions Rule 30(b)(6) along with Rule 30(b)(1), the notice is deficient
because it does not describe any “matters on which examination is requested” and because it
names Selbitschka as the deponent rather than ICS. See Fed. R. Civ. P. 30(b)(6); doc. 37-1
Operative Plasterers’ & Cement Masons’ Int’l Ass’n of U.S. and Canada AFL-CIO v. Benjamin,
                                                19
        Case 3:18-cv-00083-AKK Document 51 Filed 06/17/19 Page 20 of 22



       Lawson challenges the bona fide error defense by arguing, first, that ICS’s

procedures were unreasonable because the account data submitted to Lexis-Nexis

contained Lawson’s outdated Tennessee address, and likely caused the erroneous

results. Doc. 35 at 16; 40 at 10. Lawson, however, has presented no support for this

contention. Instead, based on this record, the contention is based on speculation or

entails that the court accepts Lawson’s assumption that search databases are static

and do not track subsequent moves a person makes. But “[s]peculation does not

create a genuine issue of fact; instead it creates a false issue, the demolition of

which is a primary goal of summary judgment.” Cordoba v. Dillard’s, Inc., 419

F.3d 1169, 1181 (11th Cir. 2005) (emphasis in original). Moreover, ICS provided

the address to Lexis-Nexis that it received from Comcast. See docs. 47-2 at 2; 47-1

at 2; 33-1. To the extent that ICS erred in doing so, that fact does not establish that

it has unreasonable procedures. As one court has found, a debt collector’s use of

the wrong first name in its “computerized search of bankruptcies” was “not fatal”

to its bona fide error defense when it used the name it received from the creditor.

See Ross, 480 F.3d at 497. To hold here that a debt collector who utilizes a third-

party service like Lexis-Nexis to verify a debt cannot rely on the bona fide error

144 F.R.D. 87, 89 (N.D. Ind. 1992) (finding deposition notices defective under Fed. R. Civ. P.
30(b)(6) because they gave “no indication, apart from the bare recitation of Rule 30(b)(6), that
the deponents were expected to testify on behalf of [plaintiff-organization].”). Accordingly, the
court concludes that Selbitschka’s deposition was given pursuant to Rule 30(b)(1), not Rule
30(b)(6). This distinction makes no difference here, however, because Selbitschka’s declaration
tracks his deposition testimony as to the bankruptcy scrub.


                                               20
       Case 3:18-cv-00083-AKK Document 51 Filed 06/17/19 Page 21 of 22



defense merely because it used the debtor’s former address it received from the

creditor would eviscerate the defense, and would impose a higher standard than the

statute. After all, “§ 1692k(c) does not require debt collectors to take every

conceivable precaution to avoid errors; rather, it only requires reasonable

precaution.” Kort v. Diversified Collection Servs., Inc., 394 F.3d 530, 539 (7th Cir.

2005); see also Hyman, 362 F.3d at 968 (“Although [the debt collector] could have

done more to assure that bankruptcy proceedings had not been initiated, § 1692k(c)

only requires collectors to adopt reasonable procedures . . .”). The situation

described here is the quintessential example of an “objectively reasonable error”

that was “made in good faith” and constitutes “a genuine mistake, as opposed to a

contrived mistake.” Edwards, 584 F.3d at 1352 (citation omitted).

      Therefore, ICS has shown, by a preponderance of the evidence, that its

violations resulted from a good-faith, reasonable error, notwithstanding its

implementation of procedures “reasonably adapted” to avoid mistakenly collecting

on discharged debts, including (1) employing Lexis-Nexis’ automated “bankruptcy

search” based on the account information it received from Comcast, and (2)

promptly closing any accounts flagged as containing bankruptcy proceedings. See,

e.g., Ross, 480 F.3d at 497 (finding that debt collector’s use of a bankruptcy search

performed by another firm, followed by promptly ceasing collection of any debt

for which it was notified had been discharged, was a reasonable procedure under


                                         21
        Case 3:18-cv-00083-AKK Document 51 Filed 06/17/19 Page 22 of 22



the third prong).16 Consequently, the court does not have to reach the parties’

respective contentions regarding the declaration of Thomas Emms, as Emms’

testimony is not essential to the resolution of the bona fide error defense.

       IV.     CONCLUSION

       Accordingly, ICS’ motion for summary judgment, doc. 33, is due to be

granted, and Lawson’s motion for summary judgment, doc. 35, is due to be denied,

because ICS has satisfied the bona fide error defense under 15 U.S.C. § 1692k(c).

The court will issue a separate order consistent with this opinion.

       DONE the 17th day of June, 2019.


                                               _________________________________
                                                        ABDUL K. KALLON
                                                 UNITED STATES DISTRICT JUDGE




16
   See also Novak v. Monarch Recovery Mgm’t, 235 F. Supp. 3d 1039, 1043 (N.D. Ill. 2016)
(debt collector’s policy of sending accounts to Experian, which would notify debt collector of
any accounts in bankruptcy, as well as its reliance on creditors to send accurate information
satisfied third prong of bona fide error defense); Cross v. Risk Mgm’t Alternatives, Inc., 374 F.
Supp. 2d 649, 651 (N.D. Ill. 2005) (finding that debt collector’s use of bankruptcy search
service, limited to accounts “likely to be the subject of bankruptcy petitions,” and understanding
that its clients would not refer discharged debts was sufficient to satisfy third prong); cf. Bacelli,
729 F. Supp. 2d at 1336 (rejecting bona fide error defense where debt collector merely presumed
creditor would not refer discharged debts).
                                                 22
